 1
 2
 3
 4                     IN THE UNITED STATES DISTRICT COURT
 5                             FOR THE DISTRICT OF ARIZONA
 6
 7   United States of America,                    No. CR-18-01436-TUC-RCC (LAB)
 8                Plaintiff,                      ORDER
 9   v.
10   Alonso Severiano Flores Peraza,
11                Defendant.
12
13         The Court having made a de novo review of the Report and Recommendation filed
14   by Magistrate Judge Bowman (Doc. 75),
15         IT IS ORDERED the Court adopts the recommendations of the Magistrate Judge
16   and DENIES the Motion to Dismiss Indictment (Doc. 48).
17         Dated this 18th day of July, 2019.
18
19
20
21
22
23
24
25
26
27
28
